FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      October 30, 2014

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
HECTOR ENOCH ARRAEZ BRANDY;
LUZDEILY ELIZABETH ARRAEZ;
ENOCH MOISES ARRAEZ CORREA,

             Petitioners,

v.                                                         No. 13-9574
                                                       (Petition for Review)
ERIC H. HOLDER, JR., United States
Attorney General,

             Respondent.


                            ORDER AND JUDGMENT*


Before KELLY, LUCERO, and HARTZ, Circuit Judges.


      Petitioners are citizens and natives of Venezuela who seek review of a decision

of the Board of Immigration Appeals (BIA) dismissing their appeal from the decision

of the immigration judge (IJ) denying Hector Enoch Arraez’s application for asylum,




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
withholding of removal, and relief under the Convention Against Torture (CAT). We

exercise jurisdiction under 8 U.S.C. § 1252(a)(1) and deny the petition.

                                         I.

      Petitioners legally entered the United States in February 2011. Four months

later, Mr. Arraez filed an asylum application. The other petitioners – who are his

wife and son – are derivative applicants. The Department of Homeland Security

charged the petitioners as removable and the matter was referred to the IJ.

      Both Mr. Arraez and his wife testified at the merits hearing. Mr. Arraez said

that he worked as a stock broker at Ban Express in Caracas where he sold

government bonds to private clients and processed transactions. According to

Mr. Arraez, in early May 2010 the late President Chavez “declared the stock market

as traitors to the government.” Admin. R. at 171. Chavez ordered the transfer of the

investments held by the nation’s stock brokerages (including Ban Express) to the

Central Bank of Venezuela. Ban Express complied, and Mr. Arraez began helping

the company with the government-ordered transfers. About the same time, four

directors/managers from Mr. Arraez’s office decided to leave Venezuela. One of

these men, the operations manager, verbally told Mr. Arraez that he “needed to take

care of the operations area.” Id. at 186. There was no official announcement of

Mr. Arraez’s new duties, nor was he promoted or given a raise.

      As Mr. Arraez was leaving the office one day in late May 2010, he was

confronted by members of the national police. Mr. Arraez admitted that they could


                                         -2-
not have known that he was in charge of the office. He was placed in a vehicle with

four police officers and driven to police headquarters. During the trip, which took

about two hours, a handcuffed Mr. Arraez was forced to kneel in an open area in the

back seat with his head down. “[On] [s]everal occasions on the way [to the police

station],” he testified, “I asked them why I was being arrested and they did not say a

word to me.” Id. at 158.

      When Mr. Arraez arrived at the station, he was transferred to a vehicle known

as “the cage.” Id. During a two-hour trip to another police station, Mr. Arraez was

forced to kneel on what was “a very rough surface.” Id. The police held a gun at his

head and called him and five other detainees “traitors of the government.” Id. at 159.

He “[a]ssume[d]” the other detainees were also stock brokers. Id. at 204. He spent

several hours at the second station, during which time he was denied access to a

restroom and the police threatened to “put us in jail without us being able to have a

fair trial, because that was the orders given by President Chavez.” Id. at 160. He

was released the next morning with a warning not to file any kind of complaint at the

risk of violence to him and his family.

      Mr. Arraez returned to work for Ban Express until the end of June 2010,

although he worked from home through the internet. After June, he worked for Ban

Express as an independent contractor until he quit in the third week of November.

      Mrs. Arraez testified that she worked for a government agency. The next work

day after her husband’s arrest, her boss confronted her to tell her that “she was


                                          -3-
already aware of what [had] taken place with my husband, and she told me that she

knew exactly who he was and who I was too. . . . [S]he told me that . . . I should just

quit.” Id. at 236. When Mrs. Arraez refused to resign, she was (1) forced to work

longer hours; (2) expected to return a telephone call on the weekend; and (3) called

names. She admitted that her coworkers suffered the same treatment and speculated

that they were targeted for harassment because she was their manager.

      In early November 2010, Mrs. Arraez wrote a letter to the agency’s human

resources department to complain of her treatment. The letter did not mention

Mr. Arraez, his work as a stock broker, or the incident in May. Indeed, the letter did

not give any reason for the alleged harassment. Mrs. Arraez testified that a few days

later she received a threatening telephone call from an unknown person. The caller

mentioned the letter and told her to quit or be killed. She resigned in mid-November.

      Mr. Arraez testified that beginning in mid-January 2011 he received ten

anonymous telephone calls. He answered four of them. Each time, the caller said

that Mr. Arraez was a traitor and he would be killed. In late January he filed a

complaint with the attorney general’s office. According to Mr. Arraez, the report by

the authorities did not mention his allegation that the calls had come from the police

because they considered it speculation. Mr. Arraez and his family left Venezuela in

early February.

      The IJ rejected Mr. Arraez’s applications. He denied asylum and withholding

of removal because Mr. Arraez had failed to show past harm rising to the level of


                                         -4-
persecution or a well-founded fear of future persecution. The IJ also denied relief

under the CAT because there was no evidence that Mr. Arraez would be tortured

upon his return to Venezuela. The IJ therefore ordered petitioners removed to

Venezuela.

      Petitioners appealed the IJ’s decision to the BIA. In that forum Mr. Arraez

argued that he had presented sufficient evidence to establish past persecution and that

he had proved a well-founded fear of future persecution on the ground of a political

opinion attributed to him by the Chavez regime. The BIA rejected Mr. Arraez’s

argument that he had been denied a fair hearing and affirmed the IJ’s decision.

                                          II.

      On appeal Mr. Arraez contends that he was entitled to asylum because he

suffered past persecution and has a well-founded fear of future persecution on

account of his membership in a particular social group or an imputed political

opinion. He also argues that he was denied a fair hearing.

                                           A.

      “To be eligible for asylum, an alien must show that [he] has suffered past

persecution or has a well-founded fear of future persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.”

Tulengkey v. Gonzales, 425 F.3d 1277, 1280 (10th Cir. 2005) (brackets, footnote, and

internal quotation marks omitted). Because a single member of the BIA affirmed the

IJ’s decision in a brief order, we review the BIA’s decision, but “we are not


                                          -5-
precluded from consulting the IJ’s more complete explanation of those same

grounds.” Uanreroro v. Gonzales, 443 F.3d 1197, 1204 (10th Cir. 2006). “Agency

findings of fact are reviewed under the substantial evidence standard. . . . Under this

standard of review, agency findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Ritonga v. Holder,

633 F.3d 971, 974 (10th Cir. 2011) (citation and internal quotation marks omitted).

“In this circuit, the determination whether an alien has demonstrated persecution is a

question of fact.” Id. (internal quotation marks omitted).

                                            B.

       “Persecution is the infliction of suffering or harm upon those who differ (in

race, religion, or political opinion) in a way regarded as offensive and must entail

more than just restrictions or threats to life and liberty.” Tulengkey, 425 F.3d at 1280

(internal quotation marks omitted). “We do not look at each incident in isolation, but

instead consider them collectively, because the cumulative effects of multiple

incidents may constitute persecution.” Ritonga, 633 F.3d at 975.

       The BIA found that the “harm in the form of [Mr. Arraez’s] arrest and 10 hour

detention, threats, and pressure on his wife such that she quit her job . . . do not rise

to the level of past persecution.” Admin. R. at 8. After reviewing the record, we

conclude that this finding is supported by substantial evidence. While no doubt

physically stressful and psychologically unsettling, the events did not rise to the level

of persecution. See Sidabutar v. Gonzales, 503 F.3d 1116, 1124 (10th Cir. 2007)


                                           -6-
(collecting cases with a finding of no past persecution). In light of our precedents,

we cannot say that a reasonable adjudicator would be compelled to find that

Mr. Arraez suffered past persecution. See Ritonga, 633 F.3d at 976.

                                            C.

       “Even without past persecution, [Mr. Arraez] could still qualify for asylum by

establishing a well-founded fear of future persecution.” Tulengkey, 425 F.3d at 1281

(internal quotation marks omitted). “Such a fear must be both subjectively genuine

and objectively reasonable.” Id. Relevant here, “[a]n asylum applicant has an

objectively well-founded fear of persecution if . . . there is a pattern or practice in

that country . . . of persecution of a group of persons similarly situated to the

applicant on account of race, religion, nationality, membership in a particular social

group, or political opinion, and the applicant belongs to and identifies with that

group.” Id. (brackets and internal quotation marks omitted).

       As an initial matter, we will not consider Mr. Arraez’s arguments regarding

membership in a particular social group because he failed to raise this legal theory

before the BIA. See Garcia-Carbajal v. Holder, 625 F.3d 1233, 1237 (10th Cir.

2010) (to satisfy 8 U.S.C. § 1252(d)(1), which requires an alien to exhaust his

administrative remedies, “an alien must present the same specific legal theory to the

BIA before he or she may advance it in court”).

       With regard to political opinion, Mr. Arraez argues that “[t]he Chavez

government has imputed an anti-regime political opinion to former stock brokers and


                                           -7-
others working in the stock market and has labeled them as traitors.” Pet’r Opening

Br. at 26. The BIA rejected this claim. It agreed with the IJ’s “finding that

[Mr. Arraez’s] subjective fear is not objectively reasonable because there was

insufficient evidence that the government imputed or would impute a political

opinion to lower level employees of stock brokerage companies or to [Mr. Arraez]

specifically.” Admin. R. at 8. The IJ’s more complete explanation noted that “there

is only subjective fear on the part of [Mr. Arraez] that would suggest any sort of

retaliation. There’s no evidence . . . that those who return to Venezuela have been

targeted, or persecuted, [or] put in jail, after they have visited another country and

returned to Venezuela, merely because they were employees of a stock broker.”

Id. at 126. Moreover, the evidence does not compel a finding of the necessary link

between being a stockbroker and being perceived to have a particular political

opinion. See Estrada-Escobar v. Ashcroft, 376 F.3d 1042, 1047 (10th Cir. 2004)

(“[T]he key is not the type of threat encountered, but whether the threat was

encountered because of one’s employment rather than because of one’s political

opinion.”)

      What Mr. Arraez is really asking this court to do is to reweigh the evidence

and determine that he demonstrated an objectively reasonable fear of future

persecution by drawing our own inferences from the evidence. This we cannot do.

“It is not our prerogative to reweigh the evidence, but only to decide if substantial




                                          -8-
evidence supports the agency’s decision.” Sidabutar, 503 F.3d at 1125 (brackets and

internal quotation marks omitted).

                                           D.

      Mr. Arraez argues that he did not receive a fair hearing because there were

factual errors in the IJ’s oral decision and the IJ “was clearly confused [and] [s]uch

[confusion] impacted [his] ability to make an accurate assessment of the evidence in

the record.” Pet’r Opening Br. at 11. “To prevail on a due process claim, an alien

must establish not only error, but prejudice.” Alzainati v. Holder, 568 F.3d 844, 851

(10th Cir. 2009). We agree with the BIA that Mr. Arraez received a fair hearing.

      First, the facts misstated by the IJ were immaterial. Second, contrary to

Mr. Arraez’s argument that the IJ was confused and did not understand the testimony,

the record tells a different story. When the IJ expressed confusion, it was a

reasonable response to peculiar language or to an illogical or contradictory account of

events. Also, we need not consider Mr. Arraez’s argument that the IJ “made him use

[an] interpreter and then [the IJ] did not understand the interpreter.” Pet’r Opening

Br. at 24. As the BIA explained, Mr. Arraez “did not object to the use of the

interpreter, and he has not specified which words were specifically mistranslated or

misunderstood after the interpreter was brought into the hearing.” Admin. R. at 9.

Mr. Arraez’s due-process claim fails.




                                          -9-
The petition for review is denied.

                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                     - 10 -